Opinion issued August 30, 2018




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-17-00534-CR
                          ———————————
                    DEREK DALE PORTER, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 207th District Court
                           Comal County, Texas
                     Trial Court Case No. CR2016-233


              MEMORANDUM OPINION ON REHEARING1




1
     We issued our original memorandum opinion in this case on July 26, 2018.
     Appellant, Derek Dale Porter, filed a motion for rehearing. We deny Porter’s
     motion, withdraw our previous opinion, and issue this substitute opinion. The
     disposition remains the same.
      This is a family violence case.2 Derek Dale Porter was convicted of felony

assault of his ex-girlfriend, the complainant, Georganne Shirley, and sentenced to

15 years’ confinement. See TEX. PENAL CODE §§ 12.42(a), 22.01(a), (b)(2); TEX.

FAM. CODE § 71.0021(b).

      Porter raises eight issues. In his first issue, Porter contends that the trial court

abused its discretion in limiting his cross-examination of Shirley. In his second,

third, fourth, fifth, sixth, seventh, and eighth issues, Porter contends that he

received ineffective assistance of counsel. Porter has filed a motion to abate the

appeal and remand the case to the trial court so he can develop the record and file

an out-of-time motion for new trial based on the allegedly ineffective assistance he

received during trial.

      We deny Porter’s motion, overrule his eight issues, and affirm the trial

court’s judgment.

                                     Background

      This is a “he said, she said” family violence case. Around 2012, Shirley met

Porter, and they began dating. Their relationship ended in late 2015, but it did not




2
      The Texas Supreme Court transferred this appeal from the Court of Appeals for
      the Third District of Texas. Misc. Docket No. 17-9066 (Tex. June 20, 2017); see
      TEX. GOV’T CODE § 73.001 (authorizing transfer of cases). We are unaware of any
      conflict between precedent of that court and this court on any relevant issue. See
      TEX. R. APP. P. 41.3.
                                           2
end on good terms. After the breakup, Shirley obtained a protective order enjoining

Porter from contacting her, and she moved in with a friend, Gerard Nance.

      One day, shortly after the protective order expired, Porter arrived at Nance

and Shirley’s house unannounced. It was cold and raining outside. The parties

disagree as to how Shirley reacted. Shirley testified that she told Porter that he had

to leave but that he let himself in anyway. Porter testified that Shirley told him that

he could come inside and get some rest.

      Porter went straight to Shirley’s bedroom and fell asleep. Once Porter was

asleep, Shirley spoke with Nance. Nance suggested that they just let Porter sleep

through the night and ask him to leave in the morning. That evening, Shirley slept

in the living room.

      The next morning, while Porter was still lying in bed, Shirley went into her

bedroom to wake him up. The parties dispute what happened next.

      According to Shirley, she laid down next to Porter and told him that he had

to leave. At first, Porter ignored her. But when Shirley told him for a second time

that he had to leave, Porter grabbed her by the hair and started punching her in the

side of her head. As he continued to punch her, he dragged her off the bed, out of

the bedroom, and into the hallway. Shirley screamed for Nance to call the police.

Porter then placed Shirley in a chokehold, and she bit him in self-defense. Shirley




                                          3
testified that the altercation ended when Nance came out of his bedroom and told

them to cut it out. Porter let Shirley go, and Shirley hid behind Nance, crying.

      Shirley testified that Nance then told Porter that he had to leave and that he

was going to call 911. Porter responded that if Nance called 911, he would “come

back” with his “friends” and “get him.” Nance then went to a neighbor’s house to

call the police, and Shirley went to the bathroom to wash her face and clean the

blood out of her hair. While in the bathroom, Shirley realized that Porter had

pulled out clumps of her hair. When she finished cleaning herself up, Shirley went

back into the bedroom and laid down next to Porter. Shirley explained that Porter

had told her to come back into the room and that she followed his instructions

because she was “afraid” that “he might jump up and do something worse.”

      Porter’s version of events was very different. According to Porter, Shirley

woke him up by “poking” him in the face. Once he was up, she demanded that he

give her “drugs and money.” He told her that he did not have any, and then she

jumped on top of him and bit his arm. Porter “grabbed her out of instinct” and

knocked her off him. He admitted to pulling her hair but denied punching her in

the head. Porter testified that, after he knocked her off, she “started screaming and

went and woke [Nance] up.” The two then demanded that he leave, and Nance told

him that he was going to call the police. Porter admitted that he told Nance that if

he called the police, he would “come back” with his “friends” and “get him.”


                                          4
      Porter testified that he did not leave. Instead, he went back into the bedroom

and began to get dressed. Shirley went outside, grabbed a garden hoe, and came

back in and threatened him with it. Porter was able to calm her down. Porter

testified that, even though Shirley and Nance had asked him to leave, and even

though he was “scared” and “nervous” after Shirley threatened him with the garden

hoe, once Shirley calmed down, the two of them went back to sleep. And the next

thing he remembered was being woken up by the sheriff’s deputies, who were

standing in the doorway calling his name.

      Nance, for his part, testified that, at the time of the incident, he was

awakened by Shirley screaming for him to call the police. He did not actually see

Porter hit Shirley but did see clumps of Shirley’s hair in her hand. Nance told

Porter that he had to leave and that he was going to call the police, and Porter

threatened to “get him” with his friends. Nance then went to a neighbor’s home

and called police.

      Shortly thereafter, two deputies with the Comal County Sheriff’s Office,

Deputies G. Sepeda and G. McClure, responded to the call. They entered the house

and announced that they were peace officers.

      They called out for Shirley, and she came “rushing” out of the bedroom to

meet them. She looked “kind of scared” and “kind of nervous.” As she spoke with




                                         5
the deputies, she continued to appear a “little shaken” and a “little nervous,” and

she spoke with a “shaky voice,” but she also appeared “relieved.”

      Deputy Sepeda observed red marks on Shirley’s neck and felt a small bump

coming up on her head. He took photos of her injuries, which were later admitted

into evidence at trial. The photos showed bruising and missing patches of hair.

      After the deputies spoke with Shirley, they walked into the bedroom to

speak with Porter. The deputies found him underneath the covers, fully dressed.

They asked him to come into the kitchen to talk with them. Porter got out of bed,

bent down to tie his shoes, and walked into the kitchen with the deputies.

      When they entered the kitchen, Deputy Sepeda asked Porter to sit down in a

chair, but Porter did not respond and kept walking toward the door leading to the

living room. Once he reached the threshold, he took off running out the front door.

Porter testified that he ran because he had warrants out for his arrest. The deputies

chased after him. By happenstance, an off-duty officer who was returning home

from work saw the deputies pursuing Porter. The officer jumped out of his vehicle

and tackled Porter.

      The deputies handcuffed Porter, stood him up against the police car, and

began patting him down. Porter became angry and started banging his head on the

passenger window, cutting his forehead. The deputies eventually calmed him




                                         6
down. Deputy Sepeda went back inside the house to finish talking to Shirley while

Deputy McClure waited outside with Porter.

      When the deputies were ready to take Porter to the station for booking, they

noticed that, in addition to the cut on his forehead, he had a cut on his arm. Porter

testified that he told the officers that, two weeks before his arrest, Shirley attacked

him with a machete, lacerating his forearm. Porter testified that he did not report

the alleged machete attack to the police at the time because he thought there were

warrants out for his arrest. The deputies took Porter to a local hospital, where his

forearm was treated and put in a splint.

      Porter was indicted and tried for assault. The jury found Porter guilty as

charged. After hearing evidence from Porter and the State, the trial court sentenced

Porter to 15 years’ confinement.

                         Limitation of Cross-Examination

      In his first issue, Porter contends that the trial court abused its discretion in

limiting his cross-examination of Shirley. Two weeks before Porter’s trial, Shirley

was charged with two felonies—aggravated assault and possession of a controlled

substance. Neither charge involved or was in any way related to Porter. During the

guilt phase of his trial, Porter sought to cross-examine Shirley about the pending

charges. Specifically, he sought to establish (1) the existence of the charges, (2) the

nature of the charges, and (3) the respective punishment ranges.


                                           7
      The trial court permitted Porter to examine Shirley about the existence of the

charges and the respective punishment ranges, but it did not permit him to examine

her about the nature of the charges. In other words, the trial court limited Porter’s

cross-examination to exposing the fact that Shirley had been charged with two

unspecified felonies and that the punishment ranges were 5-to-99 years and 2-to-20

years. The trial court held that the nature of the charges—i.e., the type of felonies

Shirley had been charged with committing—was irrelevant. Porter argues that the

trial court’s ruling was an abuse of discretion because the nature of the charges was

relevant to show Shirley had a motive to testify against him.

A.    Applicable law and standard of review

      Under the Sixth Amendment to the United States Constitution and Article 1

of the Texas Constitution, a criminal defendant has the right to cross-examine a

witness who testifies against him. U.S. CONST. amends. VI, XIV; TEX. CONST. art.

I, § 10. This includes the right to cross-examine a witness to show that she is

biased against the defendant or has a motive to testify against the defendant. See

Irby v. State, 327 S.W.3d 138, 145 (Tex. Crim. App. 2010); Carpenter v. State,

979 S.W.2d 633, 634 (Tex. Crim. App. 1998). The defendant is “allowed great

latitude to show ‘any fact which would or might tend to establish ill feeling, bias,

motive and animus on the part of the witness.’” Carpenter, 979 S.W.2d at 634

(quoting London v. State, 739 S.W.2d 842, 846 (Tex. Crim. App. 1987)).


                                         8
      However, the defendant’s right to cross-examine a witness to show potential

bias is not unlimited; it is not so broad as to include “cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.” Irby,
327 S.W.3d at 145 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

The trial court “retains wide latitude to impose reasonable limits on such cross-

examination ‘based on concerns about, among other things, harassment, prejudice,

confusion of the issues,’” witness safety, and “‘repetitive or only marginally

relevant’” testimony. Id.

      When, as here, the defendant seeks to impeach a witness with evidence of

pending criminal charges, the defendant must establish that the evidence is

relevant. Carpenter, 979 S.W.2d at 634. To show that such evidence is relevant as

a potential source of bias, the defendant must show some causal connection or

logical relationship between a witness’s pending charges and her potential bias to

testify favorably for the State. See Irby, 327 S.W.3d at 140. As the Court of

Criminal Appeals explains, “a defendant who cannot persuasively establish this

connection has essentially failed to demonstrate that the evidence he seeks to

introduce (i.e., the existence and/or severity of the pending charges) is relevant to

prove the allegation of bias.” Johnson v. State, 433 S.W.3d 546, 552 (Tex. Crim.

App. 2014) (emphasis omitted).




                                         9
      We review a trial court’s ruling that limits a defendant’s cross-examination

of a witness for bias for an abuse of discretion. Irby, 327 S.W.3d at 154.

B.    Cross-examination properly limited by trial court

      Porter contends that the nature of the charges was relevant to show that

Shirley had a motive to testify against him and for the State. According to Porter,

because Shirley “quite reasonably had a motive to testify in expectation of leniency

from those charges,” the nature of the charges (i.e., the type of felonies) was

“relevant to show bias to testify favorably for the State.” We disagree.

      The fact that Shirley faced a lengthy prison sentence—and might avoid that

sentence by cooperating with the State in its prosecution of Porter—is what made

the charges pending against her relevant. Porter has failed to establish any stronger

a logical connection between the evidence excluded and the bias alleged than the

connection already established by the evidence that the trial court admitted—i.e.,

by the evidence of the charges’ existence and respective punishment ranges.

      The fact that Shirley was charged with felony aggravated assault and felony

possession of a controlled substance would not, if presented to the jury, make

Shirley seem any more prone to testifying favorably for the State than a similarly

situated witness who stood accused of two other felonies with punishment ranges

of up to 20 and 99 years. Johnson, 433 S.W.3d at 554. Both Shirley and the

similarly situated witness “would stand in the same vulnerable relation to the State;


                                         10
other things being equal, they would be subject to the same risk and extent of

punishment.” Id. “In other words, had the jury been presented with the fact that

[Shirley]’s felony charges were actually charges for [felony assault and felony

possession], it would have had no incrementally greater capacity to evaluate h[er]

potential for bias—its perception of the witness’s vulnerable relationship with the

State would be essentially the same as before.” Id.

      A trial court does not abuse its discretion by limiting cross-examination on

potential bias or motive when the proponent does not establish the required causal

connection or logical relationship. Porter failed to establish the required causal

connection or logical relationship between the nature of the charges pending

against Shirley and Shirley’s potential motive to testify against him and for the

State. We hold that the trial court did not abuse its discretion in limiting Porter’s

examination to the existence of the charges and their respective punishment ranges.

See id. (holding that evidence of specific felony charges was not relevant to show

witnesses’ potential bias when defendant was permitted to expose fact that

witnesses stood accused only of certain unspecified felonies).

      We overrule Porter’s first issue.

                         Ineffective Assistance of Counsel

      In each of his remaining issues, Porter contends that he received ineffective

assistance of counsel.


                                          11
A.    Applicable law and standard of review

      To prevail on a claim for ineffective assistance of counsel, a defendant must

satisfy the two-prong test set forth by the United States Supreme Court in

Strickland v. Washington, 466 U.S. 688 (1984). Macias v. State, 539 S.W.3d 410,

415 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d).

      Under the first prong, the defendant must show, by a preponderance of the

evidence, “that counsel’s performance was deficient.” Id. at 687. This requires the

defendant to prove “that counsel’s performance fell below an objective standard of

reasonableness, considering the facts of the particular case and judged at the time

of counsel’s conduct.” Ex parte Gonzales, 204 S.W.3d 391, 393 (Tex. Crim. App.

2006).

      Under the second prong, the defendant must show, by a preponderance of

the evidence, “that the deficient performance prejudiced the defense.” Strickland,
466 U.S. at 687. This requires the defendant to prove “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. “A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Macias, 539
S.W.3d at 415.

      In reviewing a claim for ineffective assistance of counsel, we are “highly

deferential” to trial counsel. Id. at 415–16. We indulge a “strong presumption” that


                                        12
trial counsel’s performance “fell within the wide range of reasonable professional

assistance.” Ex parte LaHood, 401 S.W.3d 45, 50 (Tex. Crim. App. 2013).

      To prove that counsel’s performance was deficient, “the defendant must

overcome the presumption that, under the circumstances, the challenged action

‘might be considered sound trial strategy.’” Blackwell v. State, 193 S.W.3d 1, 21

(Tex. App.–Houston [1st Dist.] 2006, pet. ref’d) (quoting Strickland, 466 U.S. at

689). “Any allegation of ineffectiveness must be firmly founded in the record,

which must demonstrate affirmatively the alleged ineffectiveness.” Blackwell, 193
S.W.3d at 21. And “trial counsel should ordinarily be afforded an opportunity to

explain his actions before being denounced as ineffective.” Rylander v. State, 101
S.W.3d 107, 111 (Tex. Crim. App. 2003).

      Thus, if the record does not contain affirmative evidence of counsel’s

reasoning or strategy, we normally presume that counsel’s performance was not

deficient. Blackwell, 193 S.W.3d at 21. “In rare cases, however, the record can be

sufficient to prove that counsel’s performance was deficient, despite the absence of

affirmative evidence of counsel’s reasoning or strategy.” Id.

      Porter contends that his trial counsel rendered ineffective assistance by

failing to (1) object to the admission of extraneous-offense evidence, (2) request an

instruction to disregard improper closing argument, (3) proffer an affidavit of non-




                                         13
prosecution, and (4) object to the admission of a letter he wrote to a Satanic

Temple. We consider each contention in turn.

B.    Failure to object to extraneous-offense evidence

      First, Porter argues that he received ineffective assistance of counsel because

his trial counsel failed to object to the admission of certain extraneous-offense

evidence—namely, evidence of a prior instance in which Porter assaulted Shirley.

During the guilt phase of trial, the State examined Shirley about her hesitancy to

press charges against Porter:

      Q.     Ms. Shirley, that night did you want to press charges on Mr.
             Porter?

      A.     I did and I didn’t.

      Q.     Can you tell the jury a little bit about why you did not?

      A.     I did not—I didn’t want any future problems because it was not
             the first incident.

      Q.     You say it wasn’t the first incident. I want to kind of walk
             backwards. Was there an incident in September of 2015 in Hays
             County that officers responded to?

      A.     Yes.

Shirley went on to “describe for the jury what happened that night.” She testified

that Porter “would not leave” her house and “started punching” her and “kicking”

her in the kidneys, which caused her to “pee[] blood.” Porter’s trial counsel failed

to object to the line of questioning.


                                         14
      On appeal, Porter argues that his trial counsel’s failure to object constituted

ineffective assistance of counsel because the evidence of his prior assault of

Shirley was inadmissible and harmful. Porter contends that Shirley’s testimony

about the prior assault was inadmissible under Rule 404(b) because it was offered

to show his propensity to commit assault in general. See TEX. R. EVID. 404(b)(1).

We disagree.

      Under Rule 404, evidence of extraneous crimes and other misconduct is

inadmissible “to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” TEX. R. EVID.

404(b)(1). However, Rule 404 further provides that such “evidence may be

admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

TEX. R. EVID. 404(b)(2). When “an accused claims self-defense, the State, in order

to show the accused’s intent, may introduce rebuttal evidence of prior violent acts

by the accused in order to show the intent of the person claiming self-defense.”

Jones v. State, 241 S.W.3d 666, 669 (Tex. App.—Texarkana 2007, no pet.); see

Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007) (“Extraneous-offense

evidence is not inadmissible under Rule 404(b) when it is offered to rebut an

affirmative defense or a defensive issue that negates one of the elements of the

crime.”).


                                         15
        Porter raised the issue of self-defense during voir dire. Cf. Jones, 241
S.W.3d at 669 (“In some circumstances, positions or defenses first posited during

an opening statement are subject to impeachment.”). During voir dire, Porter

covered the subject of self-defense extensively. The record contains 23 pages of

Porter’s voir dire. Nine of those pages were devoted to the subject of self-defense.

He defined self-defense for the prospective jurors, provided them with several

examples, sought to establish that family violence cases are often “he said, she

said” cases in which the woman is the perpetrator, and questioned the prospective

jurors to identify who would give the woman the “benefit of the doubt in a family

violence situation.” After voir dire, any reasonable juror would have known that

Porter’s defensive theory was that he acted in self-defense.3 And when Porter’s

counsel later objected to the admission of evidence of a different prior assault, the

trial court noted that the defense can open the door to such evidence during voir

dire.

        Under these circumstances, evidence of Porter’s prior assault was admissible

under Rule 404(b). See id. at 669–70 (holding that evidence of defendant’s two

prior assaults of complainant was admissible to rebut defensive theory, raised in

3
        As Porter readily admits, “self-defense was the central issue at trial.” During
        Porter’s cross-examination of Shirley, he questioned her about certain aspects of
        his theory of self-defense. Porter himself testified in detail that he acted in self-
        defense. And the charge included an instruction on self-defense. See TEX. PENAL
        CODE § 9.22.

                                             16
opening statement, of self-defense). Because the evidence was admissible, trial

counsel’s failure to object to it does not constitute ineffective assistance.

C.    Failure to request instruction to disregard improper closing argument

      Next, Porter argues that he received ineffective assistance of counsel

because trial counsel objected to but failed to request an instruction to disregard the

State’s improper closing argument. During closing argument, the State noted that,

while Porter testified that Shirley had threatened him with a garden hoe, defense

counsel did not question Nance about the incident. The State then argued that

defense counsel failed to question Nance because, if he had, Nance would have

said, “no, that didn’t happen.” Porter objected that the State’s argument improperly

assumed what Nance’s testimony would have been, and the trial court, in response,

agreed that it constituted “argument beyond the evidence.” However, Porter did not

obtain an actual ruling from the trial court and did not request an instruction to

disregard. On appeal, Porter contends that his trial counsel’s failure to do so

constituted ineffective assistance.

      Assuming that trial counsel’s failure to request an instruction to disregard

constituted deficient performance, we hold that the deficient performance did not

prejudice the defense because the State’s comments were not harmful. “We

consider three factors when assessing the impact of the harm arising from jury-

argument error: (1) the severity of the misconduct (the magnitude of the prejudicial


                                           17
effect of the prosecutor’s remarks); (2) the measures adopted to cure the

misconduct (the efficacy of any cautionary instruction by the judge); and (3) the

certainty of conviction absent the misconduct (the strength of the evidence

supporting the conviction).” Bryant v. State, 340 S.W.3d 1, 13 (Tex. App.—

Houston [1st Dist.] 2010, pet. ref’d). Assuming the State’s comments were

improper, they were not severe. The prosecutor made an isolated comment, which

she did not repeat. While the trial court did not instruct the jury to disregard the

comment, the trial court did rebuke the prosecutor in front of the jury, agreeing

with defense counsel that the comments were improper. Moreover, the State also

failed to question Nance about the garden hoe, so any negative inference applied to

it as well. And even if the prosecutor had not made the comment, the evidence

against Porter was strong. It is undisputed that Porter hit Shirley. It is undisputed

that Porter threatened Nance when Nance told him that he was going to call the

police. And it is undisputed that Porter tried to flee from the police when they

arrived at the scene. Shirley’s account of what happened was corroborated by the

testimony of the other witnesses and the photographs of her injuries taken by the

police; Porter’s account was not corroborated in any meaningful way at all.

      Because the State’s comments were not harmful, it is not reasonably

probable that an instruction to disregard them would have changed the results of

the proceeding. We hold that Porter’s trial counsel’s failure to request an


                                         18
instruction for the jury to disregard the prosecutor’s comments did not constitute

ineffective assistance of counsel.

D.    Failure to proffer affidavit of non-prosecution

      Next, Porter argues that he received ineffective assistance of counsel

because trial counsel failed to proffer into evidence an affidavit of non-prosecution

that Shirley signed shortly after the assault requesting that the State not prosecute

Porter.

      The record is silent as to why trial counsel failed to proffer the affidavit, and

we must therefore presume that trial counsel pursued a sound trial strategy. For

example, because Shirley had already testified as to why she was initially reluctant

to press charges, trial counsel may have reasonably determined that proffering the

affidavit would have been needlessly cumulative. See Ex parte Chandler, 182
S.W.3d 350, 356 (Tex. Crim. App. 2005) (counsel is not required “perform a

useless or futile act”). Or perhaps trial counsel reasonably determined that, if he

emphasized the affidavit, the State would show that Shirley signed the affidavit out

of fear or for some other prejudicial reason, resulting in more unfavorable evidence

before the jury than omitting the essentially redundant affidavit. Because the

record is silent as to why trial counsel failed to proffer the affidavit, we hold that

Porter has failed to rebut the “strong presumption” that trial counsel’s performance




                                          19
“fell within the wide range of reasonable professional assistance.” LaHood, 401
S.W.3d at 50.

E.    Failure to object to letter to Satanic Temple

      Finally, Porter argues that he received ineffective assistance of counsel

because trial counsel failed to object, during the punishment phase of trial, to the

admission of a letter that Porter wrote to a “Satanic Temple” while in jail awaiting

trial. In the letter, Porter expressed an interest in the “religion of satanic worship”

and requested that the temple provide him with literature and instruction on the

religion. Assuming without deciding that the letter was inadmissible, we hold that

Porter was not harmed by its admission.

      During the punishment phase of trial, the State emphasized that Porter was a

danger to the community. The State presented evidence of Porter’s extensive

criminal record, including his 14 prior convictions. These prior convictions

included, among other offenses, assault, armed robbery, theft of a firearm,

burglary, terroristic threat, possession of a controlled substance, unauthorized use

of a motor vehicle, criminal mischief, and criminal trespass of a habitation. The

State also presented evidence of other misconduct, including evidence that Porter

had stolen from and threatened to kill his mother, broken into his sister’s house,

evaded arrest on multiple occasions, and assaulted numerous other men and




                                          20
women. The State emphasized Porter’s failures to rehabilitate and commission of

other offenses while on probation.

      Moreover, punishment was assessed by the trial court, which is less likely to

be unduly influenced or inflamed by such a letter than the jury, particularly in light

of the other punishment evidence presented by the State. Cf. Ellis v. State, No. 02-

02-00355-CR, 2003 WL 22026408, at *2 (Tex. App.—Fort Worth Aug. 29, 2003,

no pet.) (mem. op., not designated for publication) (when appellant’s punishment

was assessed by trial court, reviewing court could not “say that his prior

convictions are without probative value and can serve only to improperly prove his

‘bad character’ and inflame the jury’s prejudice because he had no jury”).

      In light of the evidence of Porter’s extensive and violent criminal history,

Porter has failed to prove that there is a reasonable probability that, but for trial

counsel’s failure to object to the letter, he would have received a lesser sentence.

      We overrule Porter’s second, third, fourth, fifth, sixth, seventh, and eighth

issues.

                                  Motion to Abate

      Porter has filed a motion to abate. He contends that he is entitled to an

abatement of the appeal and a remand to the trial court so he can develop the

record and file an out-of-time motion for new trial based on his argument that he

received ineffective assistance of counsel. However, as Porter himself admits, the


                                          21
issues he seeks to develop can be properly raised in a post-conviction writ of

habeas corpus. See Pettway v. State, 4 S.W.3d 390, 391 (Tex. App.—Houston [1st

Dist.] 1999, order) (per curiam) (holding that defendant failed to show good cause

to suspend appellate rules to allow him to file out-of-time motion for new trial

when defendant could raise ineffectiveness claim in post-conviction habeas corpus

proceeding); Fuentes v. State, No. 01-04-01018-CR, 2006 WL 2640807, at *2

(Tex. App.—Houston [1st Dist.] Sept. 14, 2006, no pet.) (mem. op., not designated

for publication) (denying defendant’s motion to abate because ineffectiveness

issues defendant sought to develop could “properly be raised in a post-conviction

writ of habeas corpus”); see also Griffith v. State, 507 S.W.3d 720, 723 (Tex.

Crim. App. 2016) (Hervey, J., concurring) (ineffective-assistance claims may “be

addressed on habeas”). Therefore, we deny Porter’s motion.

                                   Conclusion

      We affirm the trial court’s judgment.




                                                Harvey Brown
                                                Justice

Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).



                                           22